DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ying Ying  Zhou at (415) 442-1000 on 08/04/2021.
The application has been amended as follows: 
Claims 3, 4, 12 and 13 are cancel.
1. (Currently Amended) A method of triggering an intra-frequency measurement
of a terminal, comprising:
acquiring parameter information sent by a base station and configured to determine whether to trigger an intra-frequency measurement, wherein a value range of the parameter information is extended by information sent by the base station and configured to determine whether to trigger the intra-frequency measurement;
determining whether to perform the intra-frequency measurement based on the
extended parameter information;
wherein the determining whether to perform the intra-frequency measurement based on the parameter information comprises:
 	acquiring, from first threshold value information and extended information
of the first threshold value information, a first value configured to be compared with a receiving power Srxlev of the terminal; and
 	determining whether to perform the intra-frequency measurement based on the first value and the receiving power Srxlev of the terminal,
 	wherein the determining whether to perform the intra-frequency measurement based on the first value and the receiving power Srxlev of the terminal comprises:
 	in the case that the receiving power Srxlev of the terminal is greater than the first value, determining that the intra-frequency measurement is not to be performed by the terminal; and
 	in the case that the receiving power Srxlev of the terminal is not
greater than the first value, determining that the intra-frequency measurement is to be performed by the terminal.


 	10. (Currently Amended) A device of triggering an intra-frequency measurement
of a terminal, comprising a processor and a memory, wherein the processor is configure configured to read programs stored in the memory to:
 	acquire parameter information sent by a base station and configured to determine whether to trigger an intra-frequency measurement, wherein a value range of 
 	determine whether to perform the intra-frequency measurement based on the
extended parameter information,
 	wherein the processor is configured to read the programs stored in the memory to:
 	acquire, from the first threshold value information and the extended
information of the first threshold value information, a first value configured to be
compared with the receiving power Srxlev of the terminal;
 	determine whether to perform the intra-frequency measurement based on the first value and the receiving power Srxlev of the terminal,
 	wherein the processor is configured to read the programs stored in the memory to:
 	in the case that the receiving power Srxlev of the terminal is greater than the first value, determine that the intra-frequency measurement is not to be performed by the
terminal;
 	in the case that the receiving power Srxlev of the terminal is not
greater than the first value, determining that the intra-frequency measurement is to be performed by the terminal.





of a terminal, comprising:
 	determining, by a base station, parameter information configured to determine
whether to trigger the intra-frequency measurement of the terminal, wherein a value range of the parameter information is extended by information sent by the base station and configured to determine whether to trigger the intra-frequency measurement; and
 	transmitting, by the base station, the extended parameter information configured to determine whether to trigger the intra-frequency measurement of the terminal to the terminal,
 	wherein the determining whether to perform the intra-frequency measurement based on the parameter information comprises:
 	acquiring, from first threshold value information and extended information
of the first threshold value information, a first value configured to be compared with a receiving power Srxlev of the terminal; and
 	determining whether to perform the intra-frequency measurement based on the first value and the receiving power Srxlev of the terminal,
 	wherein the determining whether to perform the intra-frequency measurement based on the first value and the receiving power Srxlev of the terminal comprises:
 	in the case that the receiving power Srxlev of the terminal is greater than the first value, determining that the intra-frequency measurement is not to be performed by the terminal; and
 	in the case that the receiving power Srxlev of the terminal is not
greater than the first value, determining that the intra-frequency measurement is to be performed by the terminal.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 5-11, 14-18, 20 and 22 are allowance according to the Applicant Remarks filed on 04/19/2021 and further an examiner amendment attached hereto.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIET M DOAN/Primary Examiner, Art Unit 2641